Exhibit 10.3

EXECUTION VERSION

AMENDED AND RESTATED SPLIT PARTICIPANT AGREEMENT

This Amended and Restated Split Participant Agreement (the “Agreement”), is
dated October 3, 2016, by and between Oncor Electric Delivery Company LLC, a
Delaware limited liability company f/k/a TXU Electric Delivery Company, a Texas
Corporation (“Oncor”) and TEX Operations Company LLC (“RTCEH”) (collectively,
the “Parties”, and each, a “Party”).

WHEREAS, on April 29, 2014, Energy Future Holdings Corp., a Texas corporation
(“EFH”) and certain entities in which it, directly or indirectly, holds an
equity interest and certain of their respective subsidiaries (collectively, the
“Debtors”), commenced voluntary cases under chapter 11 of title 11 of the United
States Code, 11 U.S.C. § 101 et seq. in the United States Bankruptcy Court for
the District of Delaware, which cases were jointly administered for procedural
purposes only under Case No. 14-10979, Energy Future Holdings Corp., et al.,
Case No. 14-10979 (CSS) (the “Chapter 11 Cases”);

WHEREAS, Oncor, Oncor Electric Delivery Holdings Company LLC, a Delaware limited
liability company (“Oncor Holdings”) and their current and former direct and
indirect subsidiaries have not been and are not Debtors in the Chapter 11 Cases;

WHEREAS, pursuant to the plan of reorganization confirmed as part of the Chapter
11 Cases (the “Plan”), EFH and RTCEH have been separated (the “Separation”);

WHEREAS, pursuant to the terms of the Plan, certain rights and obligations of
EFH will be transferred to and assumed by RTCEH (the “Transfer”);

WHEREAS, the employment of certain current and future retirees of EFH, RTCEH and
Oncor (or one of their direct or indirect subsidiaries) has included service
that has been allocated to both (i) Oncor Electric Delivery Company LLC, a
Delaware limited liability company, (or one of its predecessor regulated
electric transmission and distribution utility businesses) and (ii) EFH or one
of its direct or indirect subsidiaries that is not a regulated electric
transmission and distribution utility (the “Split Participants”) with such
allocations set forth under the letters from Aon Hewitt to EFH dated November
13, 2012, which are attached hereto as Exhibit I-A the “Aon Hewitt Welfare
Letter” and Exhibit II-A the “Aon Calculation Method”;

WHEREAS, Oncor and EFH and certain of their predecessors have entered into
certain agreements to provide for provision of benefits to the Split
Participants; and

WHEREAS, the Parties desire to enter into this Agreement, which shall amend,
restate and otherwise replace certain agreements with respect to the provision
of certain post-retirement welfare benefits to certain Split Participants, as
specified Schedule I to this Agreement, with respect to the provision of pension
benefits to certain Split Participants, as set forth in Schedule II to this
Agreement, and with respect to the provision of life insurance benefits to
certain Split Participants, as set forth in Schedule III.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Parties hereby agree as follows, it being understood and
agreed that the following provisions shall govern with respect to Schedules I,
II, and III to this Agreement and all exhibits thereto, unless otherwise
provided therein:

 

  1. Undertakings. This Agreement consists of this Amended and Restated Split
Participant Agreement, Schedule I, II, and III hereto and all exhibits to such
Schedules. Each of RTCEH and Oncor agrees to perform its obligations set forth
in Schedules I, II, and III to this Agreement and all exhibits thereto.

 

  2. Amendment and Termination. Except as may otherwise be provided in this
Agreement, this Agreement may be amended, modified, or supplemented only by
written instrument executed by each of the Parties.

 

  3. No Third Party Beneficiary Rights. Nothing in this Agreement shall create
any third party beneficiary rights for any individual or entity, including
without limitation, any Split Participant or his/her dependents, nor shall this
Agreement be deemed to provide any Split Participant or dependent, or any other
individual, with any right to continued coverage under any plan sponsored by
Oncor or RTCEH.

 

  4. Indemnification. Except as may otherwise be provided in this Agreement, and
other than with respect to any act or omission of an Indemnitee (as defined
herein) that constitutes fraud, intentional or willful misconduct, gross
negligence or a breach of fiduciary duty or the terms of this Agreement by such
Indemnitee, each Party (“Indemnitor”) agrees to and will defend, protect,
indemnify and hold the other Party (“Indemnitee”) harmless from and against all
claims, losses, reasonable out-of-pocket expenses, reasonable attorneys’ fees,
direct, actual damages, demands, judgments, causes of action, suits, and
liabilities (“Claims”): (a) arising from any breach by the Indemnitor of its
covenants or agreements set forth in this Agreement; or (b) related to a Party’s
rights or obligations under this Agreement including, but not limited to, (i)
such indemnifying Party’s operation and administration of the benefit plans,
(ii) modification of the benefits by the Party making the decision to modify
such benefits or (iii) reduction in the rate of any participant subsidy by the
Party implementing such reduction.

 

  5. Notices. Any notices or other communications to be provided between the
Parties hereunder shall be provided in writing (including email or facsimile) to
the following addresses:

If to Oncor:

Oncor Electric Delivery Company LLC

1616 Woodall Rogers Freeway

Dallas, Texas 75202

Attn: Ms. Kerri Veitch

Email: kerri.veitch@oncor.com

With copy to: General Counsel

 

2



--------------------------------------------------------------------------------

If to RTCEH:

TEX Operations Company LLC

1601 Bryan Street

Dallas, Texas 75201

Attn: Cyndie Ewert

Email: cyndie.ewert@energyfutureholdings.com

With copy to: General Counsel

 

  6. Entire Agreement. Except as otherwise provided herein, this Agreement
constitutes the entire agreement between the Parties with respect to the subject
matter hereof, and supersedes any and all understandings and agreements (whether
oral or in writing), relating hereto, including the Original Agreement, the 2014
Agreement and the Funding Agreement (in each case as hereinafter defined in
Schedule I or II to this Agreement).

 

  7. Binding Effect. This Agreement shall bind and inure to the benefit of the
Parties and their respective successors and permitted assigns. Neither this
Agreement nor any of the rights, interests and obligations hereunder of either
Party may be directly or indirectly assigned or delegated by either Party (in
each case, whether (i) by merger, consolidation or dissolution of a Party, (ii)
by contract, operation of law or (iii) otherwise) without the express prior
written consent of the other Party, and any purported assignment or delegation
in violation of this Agreement shall be null and void. For purposes of this
Section 7, the term “merger” refers to any merger in which a Party is a
constituent entity, regardless of whether it is the surviving or merged entity.
As a condition to, and prior to the consummation of, any direct or indirect
transfer or other disposition of all or substantially all of its assets (whether
in a single transaction or a series of related or unrelated transactions) the
Party engaging in such transfer or other disposition shall, subject to the
preceding provisions of this Section 7, require the transferee to assume all of
such Party’s obligations hereunder.

 

  8. Severability. All rights and restrictions contained in this Agreement may
be exercised and shall be applicable and binding only to the extent that they do
not violate any applicable laws and are intended to be limited to the extent
necessary so that they will not render this Agreement illegal, invalid or
unenforceable. If any term of this Agreement shall be held to be illegal,
invalid or unenforceable by a court of competent jurisdiction, it is the
intention of the Parties that the remaining terms hereof shall constitute their
agreement with respect to the subject matter hereof, and all of such remaining
terms shall remain in full force and effect.

 

  9. Novation. Except for obligations that are due but not paid as of the date
of this Agreement, RTCEH and Oncor hereby novate EFH’s obligations under the
Original Agreement, the 2014 Agreement and the Funding Agreement.

 

  10. Governing Law. This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of Texas.

 

  11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which shall be considered
one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

/s/ Deborah L. Dennis

Name:   Deborah L. Dennis Title:   Senior Vice President TEX OPERATIONS COMPANY
LLC By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By:     Name:     Title:   TEX OPERATIONS
COMPANY LLC By:  

/s/ David D. Faranetta

  Name:   David D. Faranetta   Title:   Senior Vice President and Treasurer



--------------------------------------------------------------------------------

SCHEDULE I

POST-RETIREMENT WELFARE BENEFITS

WHEREAS, that certain Agreement entered into by and between TXU Electric
Delivery Company, a Texas corporation, and TXU Energy Company LLC, a Delaware
limited liability company, dated March 10, 2005 (the “Original Agreement”) set
forth certain provisions regarding the allocation to Oncor of a portion of the
cost for post-retirement welfare benefits to be provided to Split Participants
(which benefits are currently provided under the Oncor Retiree Welfare Plan but
which benefits may be provided through a successor plan to the Oncor Retiree
Welfare Plan in the future (such plan, together with any such successor plan
(but not including the OSPP (as defined below)), collectively referred to as the
“Oncor Plan”)) to certain current and future eligible Split Participants as
listed on Annex A to the Administration Manual (as defined in Section 4 below)
who are eligible for a retiree benefits subsidy as of the date hereof, as such
Annex A may be amended from time to time in accordance with the provisions of
the Administration Manual (the “Oncor Plan Split Participants”);

WHEREAS, that certain Split Participant Agreement entered into by and between
Oncor and EFH, dated April 28, 2014 and effective July 1, 2014 (the “2014
Agreement”) modified the Original Agreement;

WHEREAS, pursuant to the Original Agreement, as modified by the 2014 Agreement,
Oncor is obligated to fund that portion of the welfare benefit costs for the
Oncor Plan Split Participants with respect to such Oncor Plan Split
Participants’ service allocated to Oncor under the Aon Hewitt Welfare Letter,
and EFH is obligated to fund the remaining welfare benefit costs of the Oncor
Plan Split Participants, in each case, less the Oncor Plan Split Participants’
contributions;

WHEREAS, pursuant to the 2014 Agreement, beginning on January 1, 2015, Oncor
began administering the Oncor Plan, and EFH agreed to pay Oncor for EFH’s
portion of the costs associated with providing welfare benefits coverage for the
Oncor Plan Split Participants (including certain administrative costs);

WHEREAS, as a result of the Separation and the Transfer, Oncor and RTCEH will
not be under “common control” within the meaning of Section 414(c) of the
Internal Revenue Code of 1986, as amended (the “Code”), or part of a “control
group” within the meaning of Section 3(40)(B)(ii) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”);

WHEREAS, as a result of the lack of common control under ERISA, among other
things, the Oncor Plan could be a multiple employer welfare arrangement as
defined in Section 3(40) of ERISA (a “MEWA”) treated as self-insured for
purposes of the Texas Insurance Code if both RTCEH and Oncor were to continue to
fund the Oncor Plan as described in the 2014 Agreement beyond the Separation and
Transfer;

WHEREAS, the Parties desire to amend and restate within this Schedule I the 2014
Agreement to: (a) provide for the establishment of a separate post-retirement
welfare benefit plan for the benefit of the Oncor Plan Split Participants that
is a “fully-insured” plan; (b) permit the subsequent conversion of such
fully-insured plan to a “self-funded” or “partially-funded” plan if a written
and binding advisory opinion from the Employee Benefits Security

 

5



--------------------------------------------------------------------------------

Administration of the U.S. Department of Labor (“DOL”) is issued to the effect
that the Oncor Split Participant Plan is not a MEWA as defined in 3(40) of ERISA
(such “fully-insured” and/or “self-funded” or “partially-funded” plan is
hereinafter referred to as the “Oncor Split Participant Plan” or “OSPP”); and
(c) set forth the funding obligations of RTCEH and Oncor under the OSPP; and

WHEREAS, it is the intention of the Parties that RTCEH’s and Oncor’s obligations
with respect to the costs of post-retirement welfare benefits for the Oncor Plan
Split Participants under the OSPP shall continue to be allocated in a manner
consistent with the past practices of Oncor and EFH under the Oncor Plan prior
to the Separation and the Transfer and in accordance with the Aon Hewitt Welfare
Letter.

NOW, THEREFORE, the Parties hereby agree as follows:

 

  1. Transition Period. Oncor will continue to provide medical (including
prescription drug coverage), vision, life insurance and dental benefits to the
Oncor Plan Split Participants, to the extent eligible, under the Oncor Plan, on
the same terms and conditions as heretofore provided under the Oncor Plan
(including on a self-insured basis for purposes of medical, prescription drug,
and dental coverage) through the last day of the calendar year following the
year of the Separation and Transfer, or such earlier date as determined in
Oncor’s discretion (the “Transition Period”), provided however, that Oncor shall
have given advance written notice to RTCEH of such earlier date not less than
ninety (90) days prior to such date. During the Transition Period, RTCEH shall
pay its portion of (i) the aggregate benefit obligation costs, subject to the
cap established by EFH in 2012 (as further described in the Administration
Manual (as defined below) and the memorandum from Aon Hewitt to EFH, dated
August 7, 2015 (the “Aon Memorandum”), attached hereto as Exhibit I-B), with
respect to medical, prescription drug, vision, life insurance and dental
benefits for each Oncor Plan Split Participant, and (ii) the Administrative
Costs (as defined below), each of the foregoing as allocated pursuant to the Aon
Hewitt Welfare Letter and historical practice between Oncor and EFH except, in
each instance, as may be provided otherwise in the Administration Manual. During
the Transition Period, RTCEH shall not amend or terminate the amount of its
contribution (determined consistent with the Aon Hewitt Welfare Letter) that it
provides for Oncor Plan Split Participant benefit obligation costs.

 

  2. Establishment of Separate Oncor Split Participant Plan.

 

  a. Effective no later than immediately following the end of the Transition
Period, Oncor shall have established, with insurers selected by Oncor, a
separate fully-insured post-retirement welfare benefit plan for the Oncor Plan
Split Participants and shall have transferred the liabilities associated with
such fully-insured plan from the Oncor Plan to the OSPP.

 

  b.

At any time, either Party may apply for a written and binding advisory opinion
from the DOL to the effect that the OSPP or a similar alternative
post-retirement welfare benefit arrangement is not, or would not be, a MEWA. In
the event that such requested advisory opinion is obtained to the reasonable

 

6



--------------------------------------------------------------------------------

  satisfaction of the Parties, the Parties may mutually agree to convert the
funding status of the OSPP from a fully-insured arrangement to a “self-funded”
or “partially-funded” arrangement.

 

  3. Coverage and Benefits under the Oncor Split Participant Plan.

 

  a. No later than immediately following the end of the Transition Period, to
the extent an Oncor Plan Split Participant is or would otherwise become eligible
for medical (including prescription drug coverage), vision, dental, and life
insurance benefits under the Oncor Plan according to its terms in effect as of
the end of the Transition Period, such Oncor Plan Split Participant shall be or
will become eligible for such benefits under the OSPP. Subject to Section 9,
Oncor shall use commercially reasonable efforts to offer benefits under the OSPP
that are in the aggregate substantially equivalent to those benefits offered to
former Oncor employees who are retirees under the Oncor Plan (“Substantial
Coverage Equivalence”); provided, however that Oncor’s obligations pursuant to
this sentence shall be deemed satisfied if it (i) determines, in its sole but
good faith judgment, that no available insurance product provides Substantial
Coverage Equivalence and (ii) offers an insurance product that, in its sole but
good faith judgment, provides benefits that are as close as reasonably possible
to Substantial Coverage Equivalence. The determination of Substantial Coverage
Equivalence shall not take into account any incremental cost attributable to the
OSPP’s status as a fully-insured plan when compared to the Oncor Plan’s status
as a self-insured arrangement. Oncor shall be deemed to comply with this Section
3(a) if both: (i) Oncor determines, in its sole but good faith judgment, that
the cost to the Oncor Plan Split Participants of benefits that provide
Substantial Coverage Equivalence is unduly burdensome to the Oncor Plan Split
Participants, and (ii) Oncor instead provides such benefit options based on and
reflecting the Oncor Subsidy (as defined below) that, in Oncor’s sole but good
faith judgment, are collectively in the best interests of the Oncor Plan Split
Participants. Nothing in this Section 3 shall diminish Oncor’s obligations under
Section 9.

 

  b.

As further set forth in the Administration Manual, Oncor shall timely provide to
RTCEH information on the benefits and coverages to be provided under the OSPP,
including any changes in benefits, as compared to the benefits provided to
former Oncor employees who are retirees under the Oncor Plan. Any active
employees who will be eligible for benefits under the OSPP following retirement
will not be eligible for such benefits under any welfare plans maintained by
RTCEH after retirement so long as this Schedule I is in effect. Active employees
who are future eligible Oncor Plan Split Participants shall continue to be
credited with service for purposes of determining the premium subsidies provided
to them by Oncor and RTCEH for post-retirement welfare benefits in accordance
with the practice in effect for such crediting of service as of the date of this
Agreement. Oncor shall for all purposes, including those relating to the Oncor
Plan Split Participants, be the

 

7



--------------------------------------------------------------------------------

  sponsor of the OSPP, and Oncor or its designee shall be the plan administrator
for the OSPP. In no event shall Oncor be (i) limited in any way in offering
benefits to participants under any of its other plans as it determines, in its
sole but good faith judgment, or (ii) required to incur any expense related to
benefits offered to Oncor Plan Split Participants that is greater than has been
determined reasonable by the Public Utility Commission of Texas pursuant to
Section 36.065 of the Texas Utilities Code (the Public Utility Regulatory Act
(PURA)).

 

  4. Allocation of Costs under the Oncor Plan and the Oncor Split Participant
Plan.

 

  a. The Aon Hewitt Welfare Letter describes the current and past practices of
allocating the costs associated with providing post-retirement welfare benefit
coverage for the Oncor Plan Split Participants between Oncor and EFH, including
the practices prior to the Separation and the Transfer, and the Parties agree
that such practices will be continued by RTCEH and Oncor following the
Separation and the Transfer for so long as this Schedule I is in effect except
as otherwise provided herein or in the Administration Manual. RTCEH and Oncor
will each continue to pay its own portion of the costs (including Administrative
Costs, as defined below) associated with providing welfare benefit coverage for
the Oncor Plan Split Participants according to the allocations set forth in the
Aon Hewitt Welfare Letter subject to both: (i) as to the RTCEH portion of the
costs, the cap described in the Administration Manual and the Aon Memorandum;
and (ii) the ability of RTCEH and Oncor to reduce the amount of their respective
contributions in accordance with the provisions described in this Agreement.

 

  b. Following the Transition Period, RTCEH shall not amend or terminate the
amount of the contribution it provides for Oncor Plan Split Participant premium
subsidies unless it provides at least one hundred fifty (150) days’ notice to
Oncor and such advanced notice to Oncor Plan Split Participants as required by
any applicable law of such amendment or termination, and provided that such
amendment or termination may only become effective as of the first day of a plan
year. RTCEH shall be fully responsible for any additional administrative
expenses that may be incurred by Oncor as a result of RTCEH’s amendment and
termination of the premium subsidies it provides to the Oncor Plan Split
Participants.

 

  c.

For each plan year that the OSPP is a fully-insured arrangement, RTCEH will pay
Oncor for RTCEH’s share of the costs associated with providing post-retirement
welfare benefits to the Oncor Plan Split Participants (including the annual
premium, Administrative Costs and the Overhead Fee, as defined below) calculated
using the methodologies described in the Aon Hewitt Welfare Letter in accordance
with the procedures set forth in this Section 4 and the administration manual
attached hereto as Exhibit I-C containing details regarding the operations and
administration of the Oncor Plan during the Transition Period and the OSPP
following the Transition Period,

 

8



--------------------------------------------------------------------------------

  developed and mutually agreed to by the Parties and as amended from time to
time by written consent of the Parties to the extent specified therein (the
“Administration Manual”). Oncor shall invoice RTCEH monthly for RTCEH’s monthly
premium subsidy, and monthly share of the Administrative Costs and Overhead Fee.
Each invoice shall have sufficient details as to the Administrative Costs as to
allow RTCEH to identify and reconcile its share of the Administrative
Costs. RTCEH will pay Oncor any undisputed amount of an invoice within thirty
(30) days of receipt and disputed amounts shall be reconciled in accordance with
the dispute resolution process set forth in the Administration Manual.

 

  d. As further set forth in the Administration Manual, Oncor will perform
periodic true-up calculations of RTCEH’s aggregate premium subsidies paid to
Oncor. Oncor will notify RTCEH in writing of the results of these true-up
calculations promptly after the calculations are completed and will, upon
request, provide RTCEH with the information relied upon to make its
calculations. As further set forth in the Administration Manual, Oncor will also
perform periodic true-up calculations of RTCEH’s share of the Administrative
Costs paid to Oncor. Oncor shall keep and retain full and accurate records
relating to the calculation of RTCEH’s aggregate premium subsidies, the
Administrative Costs including RTCEH’s allocable share of such costs, vendor
invoices, insurance carrier statements and any true-up calculations (the “SPA
Records”). Oncor shall preserve such SPA Records for each calendar year for
seven (7) calendar years following the end of such calendar year. During such
period, RTCEH or its agents shall have the right, at RTCEH’s sole expense, to
review such SPA Records during Oncor’s normal business hours, provided that such
right may be exercised by RTCEH no more than once per calendar year. For any
year that the OSPP is a self-insured arrangement or is a partially fully-insured
and partially self-insured arrangement, the Parties agree that the terms of the
Administration Manual shall govern the payment, subsidy and true-up calculations
associated with the OSPP. Any disputed amounts shall be reconciled in accordance
with the dispute resolution process set forth in the Administration Manual,
provided, however, that RTCEH must notify Oncor of any disputed amounts by
within two (2) years after receipt of a true-up calculation. After two (2) years
from receipt of a true-up calculation, RTCEH may not dispute any item in such
true-up calculation and Oncor will have no obligation to make any reimbursements
pursuant to such true-up calculation.

 

  e.

For purposes of this Schedule I, “Administrative Costs” shall mean with respect
to the plan under which the Oncor Plan Split Participants are being provided
with post-retirement welfare benefits, the total annual amount of administrative
costs and expenses incurred by Oncor, relating to Oncor Plan Split Participants,
in sponsoring, maintaining and administering the Oncor Plan or the OSPP (as
applicable), including without limitation, proportionate costs associated with
communications to Oncor Plan Split Participants, third party vendor/benefit
provider administrative costs and costs of legal

 

9



--------------------------------------------------------------------------------

  compliance (e.g., preparing Form 5500s, summaries of benefits and coverage,
summary plan descriptions, summary annual reports and other applicable reporting
and disclosure requirements), set-up and other costs associated with creating
and adopting the OSPP, costs associated with developing an open enrollment
process for Oncor Plan Split Participants and calculating premium subsidies, and
external actuarial, legal, consulting and accounting fees and costs of Oncor in
sponsoring, maintaining and administering the Oncor Plan or the OSPP (as
applicable).

 

  f. Commencing on January 1 following the date of this Agreement, in addition
to the Administrative Costs described above, RTCEH will pay Oncor an annual
administration fee as set forth in the Administration Manual to cover a portion
of administrative overhead expenses Oncor incurs with respect to maintenance of
the Oncor Plan or the OSPP (as applicable) (the “Overhead Fee”).

 

  5. Administration. Oncor shall in all respects be responsible for the
customary administration of retiree welfare benefits for the Oncor Plan Split
Participants. For the avoidance of doubt, such administration services shall
include but may not be limited to: benefit distributions; vendor selection,
oversight and management; benefits strategy and plan design; participant
communications, including but not limited to those required by law; benefit
accounting and claims processing; issue resolution; IRS Form W-2 processing for
group term life insurance coverage; Retiree Club communications and inquiries;
participant data and records management; selection and rollout of technology and
support; and engagement of actuarial, accounting, consulting and legal services
related to the Oncor Plan, OSPP, and any other arrangement by which Oncor
provides the Oncor Subsidy. Oncor agrees that it will give RTCEH a reasonable
opportunity to preview all participant communications created by or under
Oncor’s direction that relate to material plan changes or amendments prior to
the distribution of such communications to the Oncor Plan Split Participants.
Notwithstanding anything in this Agreement to the contrary, RTCEH will be
responsible for any initial communications to Oncor Plan Split Participants
regarding any reduction in or termination of its payment of premium subsidies
for post-retirement welfare benefits provided under the Oncor Plan or the OSPP
(as applicable) on behalf of Oncor Plan Split Participants. RTCEH agrees that it
will give Oncor a reasonable opportunity to preview any such communications
prior to the distribution of such communications to the Oncor Plan Split
Participants and will notify Oncor of the anticipated distribution date for such
communications. Oncor agrees that it will send to RTCEH a copy of all
communications provided to Oncor Plan Split Participants contemporaneous with
the distribution of such communications to such Oncor Plan Split Participants.

 

  6.

Oncor Plan and OSPP Amendment, Modification or Termination. Nothing in this
Schedule I shall be deemed to constitute a provision of, or an amendment to the
Oncor Plan, OSPP or any other benefit plan maintained by either Oncor or RTCEH.
During the Transition Period, Oncor agrees it will not materially amend or
modify (with an amendment or modification being deemed material only if such

 

10



--------------------------------------------------------------------------------

  amendment or modification would require Oncor to send a summary of material
modifications to participants under applicable law) or terminate the Oncor Plan
or, if applicable, the OSPP with respect to the benefits available to the Oncor
Plan Split Participants, other than as contemplated herein or as required by
applicable law, without the written consent of RTCEH, which consent will not be
unreasonably withheld. Subject to the requirements of Section 9 herein, in the
event that either (i) RTCEH reduces the amount of the contribution that it
provides for Oncor Plan Split Participant benefits under the OSPP by 50% or more
as compared to the contributions of EFH as of immediately before the date of
this Agreement (a “50% RTCEH Subsidy Reduction”) or (ii) RTCEH fails to make any
payment due under this Schedule I (including the Administration Manual) within
ninety (90) days of its due date, Oncor may, in its sole and absolute
discretion, modify or terminate the OSPP.

 

  7. No Third Party Beneficiary Rights. Nothing in this Schedule I shall create
any third party beneficiary rights for any individual, including without
limitation, any Oncor Plan Split Participant or his/her dependents, nor shall
this Schedule I be deemed to provide any Oncor Plan Split Participant or
dependent, or any other individual, with any right to continued coverage under
the OSPP or any other plan of Oncor or RTCEH. This Schedule I relates solely to
the Oncor Plan Split Participants and does not affect Oncor’s welfare benefit
obligations related to any participant who is not an Oncor Plan Split
Participant.

 

  8. Schedule I Amendment, Modification, or Termination.

 

  a. This Schedule I may be amended or terminated by written agreement of the
Parties.

 

  b. This Schedule I will automatically terminate in the event that Oncor
terminates the Oncor Plan during the Transition Period or each of the Oncor
Plan, the OSPP, and any alternative arrangement provided under Section 9
following the Transition Period.

 

  c. Without limiting the generality of the foregoing, in the event that RTCEH
shall fail to pay the contribution that it provides for Oncor Plan Split
Participant benefits within: (i) thirty (30) days of its due date, Oncor may,
subject to any limitations set forth in the Administration Manual, invoice the
Oncor Plan Split Participants for such amounts unpaid by RTCEH, and (ii) ninety
(90) days of its due date, Oncor may terminate the OSPP and provide benefits to
such Oncor Plan Split Participants from and after the date of the OSPP
termination pursuant to Section 9 below.

 

  9.

Oncor’s Post-Separation and Transfer Obligation. Notwithstanding any other
provision in this Agreement to the contrary, Oncor shall after the Separation
and Transfer offer an arrangement under which Oncor shall provide a subsidy
(“Oncor Subsidy”) for post-retirement medical (including prescription drug
coverage) and life insurance benefits for Oncor Plan Split Participants, as
applicable, for as long as Oncor offers such benefits and provides a
per-participant subsidy for such benefits

 

11



--------------------------------------------------------------------------------

  to retirees under the Oncor Plan. If upon (i) a 50% RTCEH Subsidy Reduction or
(ii) a failure of RTCEH to make any payment due under this Schedule I (including
the Administration Manual) within ninety (90) days of its due date, Oncor
terminates the OSPP pursuant to Section 6 or Section 8(c), for as long as Oncor
offers such benefits and provides a per-participant subsidy for such benefits to
retirees under the Oncor Plan, Oncor shall determine the benefits to be offered
to Oncor Plan Split Participants in its sole and absolute discretion under this
Section 9 (which shall in all events include the Oncor Subsidy and may include
cash payments to the Oncor Plan Split Participants equal to the Oncor Subsidy in
lieu of the provision of any post-retirement benefits), and Sections 3 and 6
shall have no further force or effect.

 

  10. Cooperation. The Parties agree to cooperate with each other in any
reasonable manner to carry out the terms of this Agreement. RTCEH acknowledges
and agrees that in order to facilitate operation of the Oncor Plan and the OSPP,
as the case may be, Oncor will need information from RTCEH with respect to each
Oncor Plan Split Participant who retired or retires from RTCEH or its affiliates
and their predecessors, and RTCEH agrees to provide such information to Oncor in
the manner and at the times specified in the Administration Manual. Oncor
acknowledges and agrees that Oncor shall provide to RTCEH information required
to fulfill its obligations under this Agreement, including, without limitation,
Oncor Plan Split Participant contact information, information regarding plan
amendments, actuarial data, and accounting information, on an annual basis, or
more frequently upon request as may be further specified in the Administration
Manual. The Parties agree to work together in good faith, as necessary, to
implement an appropriate approach that satisfies any new regulatory requirements
applicable to the OSPP in the future.

 

12



--------------------------------------------------------------------------------

SCHEDULE II

RETIREMENT PLAN OBLIGATIONS

WHEREAS, the Parties acknowledge that, pursuant to the Plan, RTCEH has assumed
the EFH Retirement Plan from EFH and as a result RTCEH sponsors, maintains and
administers (or, if applicable, will sponsor, maintain and administer) the EFH
Retirement Plan that covers certain Split Participants (“EFH Split
Participants”);

WHEREAS, the Separation Agreement by and between TXU Corp., a Texas corporation
and Oncor Holdings dated October 10, 2007 set forth certain provisions regarding
the shared funding of pension benefits under the EFH Retirement Plan for the EFH
Split Participants (such provisions are hereinafter collectively referred to as
the “Funding Agreement”);

WHEREAS, RTCEH shall for all purposes be the sponsor of the EFH Retirement Plan
and RTCEH or its designee shall be plan administrator for the EFH Retirement
Plan;

WHEREAS, the Parties desire and agree to continue to share the costs of funding
of the EFH Retirement Plan as described in this Schedule II; and

NOW, THEREFORE, the Parties hereby agree as follows:

 

1.

Aon Calculation Method. The Parties acknowledge and agree to continue to utilize
the methods of allocating liabilities, costs and expenses associated with the
EFH Retirement Plan that are in effect on the date hereof, including (i) the
method of allocating any amount that may be required to be contributed to any
trust established for the purpose of funding benefits under the EFH Retirement
Plan, and (ii) the method for allocating between the Parties pension
liabilities, costs and expenses under the EFH Retirement Plan (which method is
described in the direct 2008 rate case testimony filed with the Public Utilities
Commission of Texas by Don Shipman, and more specifically described in the
letter from Aon Hewitt to EFH dated November 13, 2012, addressing pension
benefits, which is attached hereto as Exhibit II-A (together with any
mutually-agreed upon updates to said allocations, the “Aon Calculation
Method”)). The Parties agree that the Aon Calculation Method is fair,
appropriate and non-arbitrary, and that, pursuant to such method, each Party
will bear its fair share of such liabilities, costs and expenses. The term
“Allocable Liabilities” shall mean, with respect to each Party, the projected
benefit obligations allocated to such Party by the enrolled actuary for the EFH
Retirement Plan in accordance with the Aon Calculation Method. The Parties
further agree that Allocable Liabilities shall be calculated by taking into
account, if applicable, (i) any plan termination liability; (ii) any premiums
payable to the Pension Benefit Guaranty Corporation (the “PBGC”); (iii) the cost
of obtaining annuities; and (iv) any other costs or expenses under the EFH
Retirement Plan. The term “Allocable Assets” shall mean, with respect to each
Party, the fair value of the plan assets allocated to such Party by the enrolled
actuary for the EFH Retirement Plan in accordance with the Aon Calculation
Method. For avoidance of doubt, the Parties acknowledge that the Aon Calculation
Method utilizes Generally Accepted Accounting Principles (“GAAP”) to calculate
Allocable Liabilities and Allocable Assets for an ongoing plan and a plan
undergoing a “standard” plan termination as defined in ERISA § 4041(b), and that
the Aon Calculation Method utilizes the actuarial assumptions outlined in 29
C.F.R. § 4044 in the event of a “distress” or “involuntary” plan termination as
defined in

 

13



--------------------------------------------------------------------------------

  ERISA § 4041(c) or 4042. RTCEH shall not alter or otherwise change the Aon
Calculation Method without the prior written agreement of Oncor other than as
otherwise required by law. RTCEH as sponsor of the EFH Retirement Plan may amend
the EFH Retirement Plan at any time, as required by federal laws, in order to
ensure that the EFH Retirement Plan maintains its qualified plan status and is
in compliance with the requirements of any applicable collective bargaining
agreement, ERISA, the Code and other applicable laws. Except as set forth in the
immediately preceding sentence, RTCEH further agrees it will not amend, modify
or terminate the EFH Retirement Plan during the Transition Period without the
consent of Oncor, which consent will not be unreasonably withheld and will not,
without the consent of Oncor, which will not be unreasonably withheld, amend,
modify or terminate the EFH Retirement Plan at any time thereafter if such
amendment, modification or termination reflects a material increase in the
accrued benefit provided to any Split Participant and that would result in a
material increase in Oncor’s Allocable Liabilities with respect to the EFH
Retirement Plan.

 

2. Ongoing Reimbursement by Oncor to RTCEH in Respect of EFH Retirement Plan.

 

  a. Prior to the start of each plan year commencing after the year of the
Separation and Transfer, the actuary for the EFH Retirement Plan will send a
statement to Oncor and RTCEH identifying each Party’s share of the required
minimum contributions (determined in accordance with Code Section 412 and ERISA
Section 302) (each such contribution a “Minimum Contribution,” and collectively,
the “Minimum Contributions”) with respect to the EFH Retirement Plan for such
plan year and the due dates for the same, together with supporting documentation
showing the calculation of such Minimum Contributions. Each Party’s share of
each Minimum Contribution shall be calculated by multiplying the amount of such
Minimum Contribution by the percentage determined by dividing (i) such Party’s
“Allocable Share of Unfunded Benefit Liabilities” (as defined below) by (ii) the
sum of (A) such Party’s Allocable Share of Unfunded Benefit Liabilities plus (B)
the other Party’s Allocable Share of Unfunded Benefit Liabilities (each such
Party’s portion of the Minimum Contribution as so determined is hereafter
referred to as such Party’s “Allocable Share of Minimum Contribution”). In the
event the sum of all of Oncor’s Allocable Share of Minimum Contributions for a
plan year exceeds its Allocable Share of Unfunded Benefit Liabilities for such
plan year, Oncor’s total Allocable Share of Minimum Contributions for such plan
year shall be reduced to equal its Allocable Share of Unfunded Benefit
Liabilities for such plan year, and RTCEH shall be responsible for the
difference. In the event the Allocable Share of Unfunded Benefit Liabilities for
both Oncor and RTCEH are both zero, but there is a scheduled minimum
contribution for the year, all scheduled contributions will be allocated to
RTCEH.

 

  b. If the actuary cannot provide an allocation prior to the first required
contribution for a plan year, the Parties agree that the actuary may provide an
allocation based on an estimate of the contribution and its allocation (with any
differences between the estimated allocation and the final allocation reflected
in subsequent contributions after the final allocation is completed).

 

14



--------------------------------------------------------------------------------

  c. For each plan year, the actuary for the EFH Retirement Plan will perform a
true-up calculation of each Party’s Allocable Share of Unfunded Benefit
Liabilities for such plan year and shall adjust each Party’s Allocable Share of
Minimum Contribution accordingly for the next plan year.

 

  d. RTCEH shall tender each Minimum Contribution (including, for the avoidance
of doubt, Oncor’s Allocable Share of Minimum Contribution and RTCEH’s Allocable
Share of Minimum Contribution) to the EFH Retirement Plan trust no later than
ten (10) days prior to its due date. Within ten (10) days of receipt by Oncor
from RTCEH of written documentation evidencing RTCEH’s contribution to the trust
established for the EFH Retirement Plan of the total Minimum Contribution due
(including, for the avoidance of doubt, Oncor’s Allocable Share of Minimum
Contribution and RTCEH’s Allocable Share of Minimum Contribution), Oncor agrees
to pay to RTCEH its Allocable Share of Minimum Contribution. In the event RTCEH
does not contribute all or a portion of a Minimum Contribution to the trust
established for the EFH Retirement Plan by the due date of such Minimum
Contribution, Oncor may tender the unpaid portion of its Allocable Share of
Minimum Contribution on behalf of RTCEH directly to the trust established for
the EFH Retirement Plan. Notwithstanding any provision of this Schedule II to
the contrary, the payment by Oncor of its funding obligation under this Section
2 is conditioned on RTCEH making a corresponding contribution in respect of its
Allocable Share of Minimum Contribution. Oncor’s payment to RTCEH pursuant to
this Section 2 shall reimburse RTCEH for the amount RTCEH tendered to the EFH
Retirement Plan with respect to Oncor’s Allocable Share of Minimum Contribution.

 

  e. For purposes of this Schedule II, the term “Allocable Share of Unfunded
Benefit Liabilities” with respect to each Party shall mean the positive
difference (if any) between (i) the applicable Party’s Allocable Liabilities
minus (ii) the applicable Party’s Allocable Assets, as determined in accordance
with Section 1 of this Schedule II on an ongoing basis. If a Party’s Allocable
Assets exceeds such Party’s Allocable Liabilities, the Party’s Allocable Share
of Unfunded Benefit Liabilities shall be zero. In calculating a Party’s
“Allocable Share of Unfunded Benefit Liabilities,” Allocable Assets and
Allocable Liabilities shall be determined as of the end of the year preceding
the relevant contribution year.

 

  f. For the year in which the Separation and Transfer occurs, the Party’s agree
to provide any required minimum funding contributions in accordance with a
statement to be provided by the actuary following the effective date of this
Agreement.

 

  3. Specific Event Reimbursement by Oncor to RTCEH in Respect of EFH Retirement
Plan. In the event that in any given plan year the enrolled actuary of the EFH
Retirement Plan determines that any of the benefit restrictions under Code
Section 436 (“Benefit Restrictions”) may, in its reasonable discretion, apply to
the EFH Retirement Plan, the enrolled actuary shall calculate the contribution
amount owed by each Party to avoid the Benefit Restrictions based on each
Party’s Allocable Share of Unfunded Benefit Liabilities and shall advise the
Parties of the timing of the required contributions; provided, however, that if
a Party’s Allocable Share of Unfunded Benefit Liabilities is zero, the other
Party shall tender the entire contribution amount necessary to avoid the Benefit
Restrictions.

 

15



--------------------------------------------------------------------------------

Oncor shall, upon written request from RTCEH, which request shall include
supporting documentation showing the calculation of such contribution amount
owed and evidence of RTCEH’s payment to the trust under the EFH Retirement Plan
of such amount (the “Benefit Restriction Request”), timely tender to RTCEH its
Allocable Share of Unfunded Benefit Liabilities up to the maximum amount
required to avoid Benefit Restrictions. For the avoidance of doubt, Oncor shall
not remit payment to RTCEH in accordance with this Section 3 until RTCEH has
contributed such amount to the trust under the EFH Retirement
Plan. Notwithstanding any provision of this Schedule II to the contrary, the
payment by Oncor of its funding obligation under this Section 3 is conditioned
on RTCEH making a corresponding contribution in respect of its Allocable Share
of Unfunded Benefit Liabilities unless RTCEH’s Allocable Share of Unfunded
Benefit Liabilities is zero at the time such contribution is necessary. RTCEH
shall timely tender its Allocable Share of Unfunded Benefit Liabilities up to
the maximum amount owed to avoid Benefit Restrictions as well as the amount of
the Benefit Restriction Request to the EFH Retirement Plan trust. Oncor’s
payment of the Benefit Restriction Request to RTCEH shall reimburse RTCEH for
the amount RTCEH tendered to the EFH Retirement Plan with respect to the Benefit
Restriction Request. In the event that RTCEH fails to timely tender the amount
of the Benefit Restriction Request to the EFH Retirement Plan trust, Oncor will
tender the amount of the Benefit Restriction Request on behalf of RTCEH directly
to the EFH Retirement Plan trust.

 

  4. Plan Termination. In the event that RTCEH wishes to terminate the EFH
Retirement Plan under a standard or distress termination, RTECH shall provide
Oncor with notice of at least one hundred fifty (150) days prior to the proposed
termination date. In the event RTCEH receives written notice of the PBGC’s
intent to initiate an involuntary termination of the EFH Retirement Plan, RTCEH
shall promptly provide Oncor with such written notice. In the case of a
standard, distress, or involuntary plan termination, the EFH Retirement Plan
enrolled actuary shall calculate the (i) plan termination liability and (ii) any
other costs or expenses under the EFH Retirement Plan, in accordance with the
assumptions for terminating such plan and each Party shall pay its respective
share of the plan termination liability by the date indicated by the enrolled
actuary, which shall in each case be prior to the date(s) mandated by ERISA.
Notwithstanding any provision of this Schedule II to the contrary, in the event
that Oncor has a funding obligation under this Section 4 as a result of a
standard termination, the payment by Oncor of its funding obligations under this
Section 4 is conditioned on RTCEH making a corresponding contribution in respect
of its share of such termination liabilities. Upon satisfaction of Oncor’s
payment of such liability and other costs and expenses, Oncor shall have no
further obligation to RTCEH in respect of the EFH Retirement Plan other than as
provided in this Agreement.

 

  5.

Contributing Sponsor Status. Notwithstanding any other provision of this
Agreement or Schedule II to the contrary, the Parties acknowledge and agree that
Oncor’s obligation in respect of the funding of the EFH Retirement Plan is
solely a contractual obligation to RTCEH under this Agreement and that Oncor
shall be liable under this Schedule II only

 

16



--------------------------------------------------------------------------------

  for its Allocable Share of Unfunded Benefit Liabilities and shall not be
liable for RTCEH’s Allocable Share of Unfunded Benefit Liabilities under the EFH
Retirement Plan. It is the intent of the Parties that Oncor is not and will not
become a “contributing sponsor” of the EFH Retirement Plan as such term is
defined in ERISA Section 4001(a)(13), and nothing contained in this Schedule II
or otherwise in this Agreement shall be construed otherwise.

 

  6. Plan Administrative Expenses. Except as otherwise provided in Exhibit II-B,
the Parties agree that Permissible Expenses (as defined below) shall be charged
against each party’s Allocable Assets in proportion to each party’s Allocable
Assets compared to the total assets under the EFH Retirement Plan as of the date
designated by the plan administrator. The term “Permissible Expenses” includes
those expenses properly payable from the plan assets of the EFH Retirement Plan
in accordance with ERISA. Expenses that are not properly payable from plan
assets shall be allocated in accordance with historical practice.

 

  7. Dispute Resolution. Notwithstanding any provision of this Agreement to the
contrary, Oncor may engage its own enrolled actuary to calculate its Allocable
Liabilities, Allocable Assets, Allocable Share of Unfunded Benefit Liabilities,
and any and all payments to be made by Oncor in accordance with this Schedule
II. If the Parties’ enrolled actuaries do not agree on any such calculations,
the Parties agree that they shall cause each enrolled actuary to prepare and
deliver to the other a statement setting forth the enrolled actuary’s
calculation and methodologies. The Parties agree to negotiate in good faith for
60 days following receipt of such statements in order to come to an agreement as
to such calculations. If, at the end of such 60 day period, the enrolled
actuaries and the Parties have not resolved such disputes, the two enrolled
actuaries shall select a third enrolled actuary, and such third enrolled actuary
shall determine which of the calculation and methodologies prepared by the two
prior enrolled actuaries is correct. Such new enrolled actuary’s determination
shall be set forth in a written statement delivered to the Parties and the
determination shall be final, binding and non-appealable. All fees and expenses
of such third enrolled actuary shall be borne 50% by Oncor and 50% by RTCEH.

 

  8. Reservation of Rights. Nothing in this Schedule II shall be deemed to
constitute a provision of, or an amendment to the EFH Retirement Plan or any
other benefit plan maintained by either Oncor or RTCEH, nor shall this Schedule
II be deemed to limit, in any way, the authority of either Oncor or RTCEH to
amend or terminate their respective benefit plans from time to time in
accordance with the terms of such plans except as otherwise provided in Section
1 hereof.

 

  9. No Third Party Beneficiary Rights. Nothing in this Schedule II shall create
any third party beneficiary rights for any individual, including without
limitation, any EFH Split Participant or his/her beneficiary, nor shall this
Schedule II be deemed to provide any EFH Split Participant or beneficiary, or
any other individual, with any right to continued coverage under the EFH
Retirement Plan or any other plan of Oncor or RTCEH. This Schedule II relates
solely to the EFH Retirement Plan and does not affect RTCEH’s obligation to any
participant or beneficiary who is not an EFH Split Participant.

 

17



--------------------------------------------------------------------------------

  10. Termination. This Schedule II will automatically terminate in the event
that (a) the EFH Retirement Plan is terminated; or (b) benefits under the EFH
Retirement Plan are no longer payable to EFH Split Participants.

 

  11. Representation on EFH Retirement Plan Investment Committee. During the
term of the obligations under this Schedule II the investments of the trust for
the EFH Retirement Plan shall be governed by a committee (the “Investment
Committee”), and Oncor shall have the right to have three (3) voting members
named by Oncor when the Investment Committee has seven (7) voting members.

 

18



--------------------------------------------------------------------------------

SCHEDULE III

LIFE INSURANCE

WHEREAS, certain retirees of Oncor, RTCEH and their predecessors and affiliates
may be eligible for life insurance subsidies from both Oncor and RTCEH; and

WHEREAS, the Parties have agreed to address the provision of life insurance
benefits to such retirees in accordance with this Schedule III.

NOW, THEREFORE, the Parties hereby agree as follows:

1. On October 3, 2016, RTCEH will pay Oncor $7,000,000 for full payment of the
life insurance premiums for Split Participants listed in the attached Exhibit
III-A in proportion to their assigned non-regulated service.

2. Oncor will assume all of RTCEH’s obligations and liabilities with respect to
life insurance benefits being provided to the Split Participants listed in the
attached Exhibit III-A and, subject to the provisions set forth in this Section
2, any other Split Participants not listed on Exhibit III-A who (i) retire from
RTCEH or an affiliate, successor or predecessor of RTCEH (or a successor or
predecessor of an affiliate of RTCEH) prior to December 31, 2016, and (ii) for
whom RTCEH has agreed to provide life insurance benefits upon retirement (the
“Future Eligible Life Split Participants”). If there are more than fifty (50)
Future Eligible Life Split Participants, the Parties agree that they will
calculate an amount to be paid by RTCEH to Oncor to cover RTCEH’s obligations
and liabilities with respect to the aggregate life insurance benefits for such
Future Eligible Life Split Participants (the “Additional Payment”). Oncor shall
provide the life insurance benefit to such Future Eligible Life Split
Participants if: (i) there are no more than fifty (50) Future Eligible Life
Split Participants; or (ii) RTCEH pays the Additional Payment to Oncor.

3. Oncor will continue providing the same level of life insurance benefits
currently provided.

4. If Oncor terminates the life insurance benefits being provided to the Split
Participants listed on Exhibit III-A and the Future Eligible Life Split
Participants, if any, prior to the date that all amounts paid in Sections 1 and
2 of this Schedule III have been used by Oncor to pay or fund premiums for such
life insurance benefits, Oncor shall pay to RTCEH the net amount paid under
Sections 1 and 2 less the actual out-of-pocket amounts used to pay life
insurance premiums for such participants through the date on which such benefits
are terminated.

 

19



--------------------------------------------------------------------------------

EXHIBIT I-A

AON HEWITT WELFARE LETTER

 

20



--------------------------------------------------------------------------------

[Omitted.]



--------------------------------------------------------------------------------

EXHIBIT I-B

AON HEWITT MEMORANDUM

 

21



--------------------------------------------------------------------------------

[Omitted.]



--------------------------------------------------------------------------------

EXHIBIT I-C

ADMINISTRATION MANUAL

 

22



--------------------------------------------------------------------------------

[Omitted.]



--------------------------------------------------------------------------------

EXHIBIT II-A

AON CALCULATION METHOD

 

23



--------------------------------------------------------------------------------

[Omitted.]



--------------------------------------------------------------------------------

EXHIBIT II-B

EXPENSES

No expenses listed.

 

24



--------------------------------------------------------------------------------

EXHIBIT III-A

LIFE INSURANCE SPLIT PARTICIPANT LIST

 

25



--------------------------------------------------------------------------------

[Omitted.]